Citation Nr: 0426285	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  97-27 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978 and from August 1980 to August 1983.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
of entitlement to service connection for a left ankle 
disability.  The veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge in January 
2000.  In a May 2000 decision, the Board denied the claim as 
not well grounded.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which entered an order in March 
2001, which vacated the Board's decision and remanded the 
matter to the Board for further action.  

In February 2003, the Board determined that further 
development was necessary and undertook such development 
pursuant to the authority granted to the Board by 38 C.F.R. 
§ 19.9(a)(2) (2003).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F3d 1399 (Fed. Cir. 2003), 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  Thereafter, in September 2003, the Board remanded 
the case to the RO for further consideration.  The case has 
since been returned to the Board for further appellate 
action.  


FINDING OF FACT

There is no competent medical evidence of record linking the 
veteran's current left ankle disability to his service or any 
incident therein.



CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the November 1996 rating decision from which the current 
appeal originates.  She was provided with a statement of the 
case in March 1997, and supplemental statements of the case 
in November 2002 and March 2004, which notified her of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, the November 1996 rating decision denied 
service connection for a left ankle disability.  Only after 
that rating action was promulgated did the RO, in August 
2002, provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  

While the notice provided to the veteran in August 2002 was 
not given prior to the first RO adjudication of the claim in 
November 1996, the notice was provided by the RO subsequent 
to the Court's March 2001 order and prior to recertification 
of the claim to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was specifically 
advised of what information and evidence was needed to 
substantiate her claim.  She was also advised of what 
evidence VA would obtain for her, and of what evidence she 
was responsible for submitting, and also advised to submit 
relevant evidence in her possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to her 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the August 2002 
VA letter and the statement and supplemental statements of 
the cases informed the veteran of the information and 
evidence needed to substantiate her claim.  Moreover, and as 
noted above, the August 2002 correspondence notified the 
veteran as to which evidence would be obtained by her and 
which evidence would be retrieved by VA, and also suggested 
that she submit any evidence in her possession.  It is clear 
from submissions by and on behalf of the veteran that she is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records.  The 
veteran has not alleged that there are any other outstanding 
medical records.  The Board consequently finds that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show that she 
complained of left ankle pain with prolonged standing in June 
1976.  There was no associated findings, treatment or 
diagnoses.  A February 1977 treatment record shows that she 
complained of left ankle edema and pain with a history of 
pulled heel tendons.  Later that month, she returned to check 
X-rays on history of trauma.  The diagnosis was rule out 
pulled tendon deformity.  She was given a heating pad and 
returned to duty.  In November 1977, the veteran complained 
of right ankle pain, several weeks following a jeep accident.  
She complained of bilateral ankle pain in September 1980.  
The assessment was ligamental strain of the right ankle.  The 
report of the separation medical examination shows no 
complaints, findings, or diagnoses associated with a left 
ankle disability.

Kuruvilla John, M.D., in a June 1993 letter, noted the 
veteran had left foot pain that was mostly present when she 
stood on it.  The physician felt that her foot pain was most 
likely a result of bone or tendon involvement.  He noted that 
she had had stress factures involving her ankles during her 
service and it was recommended that she contact an orthopedic 
surgeon.

A May 1996 letter received from Scott F. Smith, D.O., 
indicated that he was the veteran's family physician and that 
he saw her in May 1996 for complaints of left foot pain.  He 
noted that the veteran gave a history of left foot pain and 
she stated that she injured her foot in a jeep accident in 
service.

Private treatment records from the Alum Creek Medical Center, 
dating from March 1973 to April 2001, show the veteran 
initially complained of left foot pain that she associated 
with a left foot injury she incurred in a jeep accident 
during service.  A May 1996 X-ray study of the left foot 
revealed mild degenerative changes, but no acute bony 
abnormality, fracture or dislocation.  

Private treatment records from Majestro & Molina, M.D., dated 
in July 1996 and October 1997, reveal that the veteran 
received treatment for her left ankle pain.  She again gave a 
history of having injured her left ankle in service.  The 
diagnoses included probable peroneal tendonitis of the left 
ankle and synovitis of the peroneal tendons of the left 
ankle.

During a May 1999 VA orthopedic examination, the veteran 
reported that she tore her ligaments in her left leg during 
service.  Diagnoses included status post motor vehicle 
accident with a history of tendon tear of the left ankle.  
The examiner further commented that he was unable to find any 
significant data in the veteran's claims folder of a left 
ankle fracture and that a left ankle dysfunction would be in 
question without supportive data of an initial injury at the 
time of the motor vehicle accident.

Treatment records from Phillip D. Surface, D.O., dated in 
March and October 1999 show the veteran continued to complain 
of left ankle pain and was assessed with left ankle peroneal 
tendonitis.

At her January 2000 video conference hearing before the 
undersigned, the veteran testified that she injured her left 
ankle in an automobile accident in service, as well as her 
right leg; however, only her right leg was treated at that 
time.  She testified that she continued to experience 
problems with her left ankle.  

An October 2002 VA orthopedic examination report indicates 
that the veteran's claims file was carefully reviewed and the 
veteran was examined.  The examiner noted that the only 
reference to a left ankle injury in the service medical 
records was prior to the 1977 jeep accident.  The examiner 
opined that the veteran's left foot pain was the result of a 
structural phenomenon caused by the valgus angulation and 
overwork of the muscles along the tendon to maintain a normal 
position of the foot.  The diagnosis was chronic tendonitis 
from a structural abnormality that was unrelated to her motor 
vehicle accident.  

In an April 2003 addendum, the October 2002 VA examiner, 
after reviewing the veteran's April 1976, February 1977 and 
September 1980 treatment records, opined that the left ankle 
complaints at those times were relatively minor as there is 
no documentation of ongoing symptomatology from October 1980 
to June 1984 when the veteran was discharged.  The physician 
opined that the veteran's current symptoms were not the 
result of a tendon tear from a 1977 vehicular accident.  The 
examiner opined that the veteran's chronic peroneal 
tendonitis was due to a structural problem with her foot, but 
not related to her left ankle complaints in service.  

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left ankle 
disability.  Initially, although there was evidence of 
inservice left ankle complaints, there is no competent 
medical evidence etiologically linking her current left ankle 
complaints to her service, or any incident therein.  In this 
respect, the Board notes that treatment records and the May 
1999 VA examination noting the veteran's history of a left 
ankle injury during a vehicular accident in service do not 
constitute "competent medical evidence" as the information 
recorded by the medical examiners, is unenhanced by any 
additional medical comment by those examiners.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the October 
2002 VA examiner, based on medical examination of the veteran 
and review of the claims file, to specifically include the 
service medical records, essentially found that the veteran's 
current left ankle problems were not related to her active 
military service or the inservice accident.  While the 
veteran believes she currently has a left ankle disability as 
a result of her inservice vehicular accident, she is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim for service connection for a left ankle disability 
must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a left ankle disability is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



